Citation Nr: 0700501	
Decision Date: 01/09/07    Archive Date: 01/17/07	

DOCKET NO.  04-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disability.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1954 to 
January 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Lincoln, Nebraska, that denied entitlement to the 
benefits sought.  

The Board notes that the veteran limited his appeal to the 
two issues listed on the title page of this decision by 
submitting a VA Form 9, Appeal to Board of Veterans' Appeals, 
in May 2004 that listed only the issues here addressed.  His 
testimony at a hearing before the RO in July 2004 regarding 
entitlement to service connection for a heart and lung 
disorder secondary to radiation exposure was not received 
within one year of the April 2003 rating decision nor within 
sixty days of the issuance of the March 2004 Statement of the 
Case so as to be accepted as a substantive appeal pursuant to 
38 C.F.R. § 20.202.  As such, the only issues before the 
Board are as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by VA 
to the extent possible.  

2.  The veteran does not have a current low back disorder 
that began during active service or within one year of 
discharge from service.  

3.  The veteran does not have a chronic acquired psychiatric 
disorder that began during service or as a result of service.  

CONCLUSIONS OF LAW

1.  The veteran does not have a chronic low back disorder, to 
include arthritis, if present, that was incurred in or 
aggravated by active service or that may be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5102-5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a chronic acquired psychiatric 
disorder that was incurred in or aggravated by active service 
or as a consequence of active service.  38 U.S.C.A. §§ 1110, 
1131, 5102-5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in July 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Accordingly, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not provided prior to the appealed AOJ 
decision.  The Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  The Board also points out that a Supplemental 
Statement of the Case was issued in June 2006, thus making 
all notices pre-decisional as per Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer in July 2004 and before the Board in July 
2006.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The Board 
acknowledges that the veteran's service medical records, 
except for his report of separation examination in 
January 1956, are missing and appear to have been destroyed 
in a fire at the National Personnel Records Center in 1973.  
The Board also notes that the veteran advised that he 
received treatment by private physicians subsequent to 
service, but that their records are not available now.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.


The veteran contends that he injured his back while working 
on a crane during service, that he was treated for back pain 
shortly after his discharge from service and that he 
continues to have a low back disability as a result of his 
in-service injury.  He also asserts that he developed a 
psychiatric disorder as a consequence of working in seclusion 
during service.  The veteran, however, has not presented any 
medical evidence that supports his contention that current 
complaints are related to service in the 1950's.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  There must 
be competent evidence showing:  (1) the existence of a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and a disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); See also Hickson v. West, 
12 Vet. App. 247 (1999).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that the 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
January 1956, the evidence must show that arthritis manifest 
to a degree of ten percent by January 1957 in order for 
service connection to be granted based upon a presumptive 
period.  There is no statutory or regulatory provision to 
allow for an extension of a presumptive period.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the symptomatology.  See 
Voerth  v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

The Board points out that it has a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule as the veteran's service 
medical records were destroyed while in the custody of the 
Government.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There 
is no presumption, either in favor of the claimant or against 
VA, arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) (the Court declined to apply 
an "adverse presumption" where records had been lost or 
destroyed while in Government control which would have 
required VA to disprove a claim where veteran did not 
demonstrate that either bad faith or negligent destruction of 
documents was implicated in the fire).  

The only service medical record available is the veteran's 
discharge examination dated in January 1956.  At that time, 
the veteran expressed no pertinent complaints.  Clinical 
examination was entirely normal except for notation of an 
appendectomy scar.  A chest x-ray study was interpreted as 
being negative.  


There is an absence of medical evidence thereafter until the 
late 1990's.  In an April 2002 statement, the veteran 
reported that he had had back surgery in 1976, but indicated 
that the "dr and hospital are no longer in existent (sic)."   
Consequently, there is no evidence of a back disorder, 
including arthritis, nor of a psychiatric disorder for 
decades following the veteran's discharge from service.

In April 2002, the veteran underwent VA examination in 
conjunction with his application for VA nonservice-connected 
pension benefits.  The examiner noted that a review of the 
claims file showed very little information so most of the 
information was obtained from the veteran himself.  It was 
reported that the veteran referred to his only injury as 
having been sustained in 1955 when he was stationed in the 
Marshall Islands in the South Pacific and fell off a crane; 
his only complaint was of a left knee injury and there was no 
reference to a back injury having been sustained.  It was 
noted that he underwent back surgery in 1978.  The veteran 
also related having had feelings of anxiety and depression 
during service when being on isolated duty.  There were no 
complaints of a current back disorder nor of a current 
psychiatric disorder and no diagnoses were rendered.

A longitudinal review of the evidence of record shows no 
medical evidence of the veteran having a back disability in 
service or for years thereafter.  Further, there is no 
medical evidence linking any current back disorder to an 
incident of the veteran's active service.  To the extent the 
veteran is contending that he has had back problems since 
service, his contentions are outweighed by negative post-
service medical evidence including evidence of back surgery 
in the 1970's, some twenty years after discharge from 
service.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. 
Cir. 2000) [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; See also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  As such, the Board finds that 
notwithstanding the lack of service medical records to 
corroborate the veteran's contention that he fell and injured 
his back during service, there is no evidence of a continuity 
of symptomatology to relate his current complaints to an 
injury that occurred in the 1950's.  His statements, standing 
on their own, are insufficient to establish a relationship 
between current complaints and a injury that occurred twenty 
years before a back surgery that is not medically related to 
the veteran's period of service and/or an injury sustained 
therein.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Therefore, the Board finds that the evidence does 
not show that a back disability was incurred during service 
or within one year of discharge from service.

Turning to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that there was no diagnosis of a psychiatric disorder 
upon discharge from service and only complaints of having 
experienced anxiety and depression at the actual time of 
isolated duty during service when examined in 2002.  There 
was no diagnosis of a psychiatric disorder rendered upon VA 
examination in 2002 and no evidence of current psychiatric 
disorder as a result of service in the 1950's.  The veteran 
is treated on a regular basis for heart disease and it was 
noted in 2001 that he had some depression as well.  The 
diagnosis of depression has not been medically linked to the 
veteran's period of service and, as pointed out above, the 
veteran's statements are insufficient to form a relationship 
between current complaints and his period of service.

The Board is cognizant of the heightened application on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  In the 
absence of any relevant medical findings indicating a causal 
relationship between a current back disorder and/or a 
currently diagnosed psychiatric disorder and the veteran's 
period of service, however, the Board finds that the 
persuasive evidence is against the claims.  Although the 
Board would like nothing more than to find in favor of this 
veteran who had honorable service during the Korean Conflict, 
the evidence is against his claims and they must be denied.







ORDER

Service connection for a chronic low back disorder is denied.  

Service connection for a chronic acquired psychiatric 
disorder is denied.  




	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


